 108315 NLRB No. 18DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1313 NLRB 1176 (1994).2In support of its latter (privacy) argument, the Respondent citesU.S. Department of Defense v. FLRA, 114 S.Ct. 1006 (1994).3See, e.g., Trustees of Masonic Hall, 261 NLRB 436 (1982); andMobay Chemical Corp., 233 NLRB 109 (1977). We find that U.S.Dept. of Defense v. FLRA, supra, is clearly distinguishable as thatwas a public sector case and was decided under the Privacy Act,
which is not applicable here.4See Holiday Inn Coliseum, 303 NLRB 367 fn. 6 (1991), andcases cited there.Pacific Physicians Services, Inc. d/b/a U.S. FamilyCare San Bernardino and Miscellaneous Ware-housemen, Drivers and Helpers, Local 986,
International Brotherhood of Teamsters, AFL±
CIO. Case 31±CA±20614September 30, 1994DECISION AND ORDERBYMEMBERSSTEPHENS, DEVANEY, ANDCOHENOn July 8, 1994, the General Counsel of the Na-tional Labor Relations Board issued a complaint alleg-
ing that the Respondent has violated Section 8(a)(5)
and (1) of the National Labor Relations Act by refus-
ing the Union's request to bargain and to furnish nec-
essary and relevant information following the Union's
certification in Case 31±RC±7080.1(Official notice istaken of the ``record'' in the representation proceeding
as defined in the Board's Rules and Regulations, Secs.
102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343(1982).) The Respondent filed an answer admitting in
part and denying in part the allegations in the com-
plaint.On August 22, 1994, the General Counsel filed aMotion for Summary Judgment. On August 24, 1994,
the Board issued an order transferring the proceedingto the Board and a Notice to Show Cause why the mo-
tion should not be granted. On September 15, 1994,
the Respondent filed a response.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer and response to the Notice to ShowCause, the Respondent admits its refusal to bargain
and to furnish information, but attacks the validity of
the certification on the basis of its objections to the
election. In addition, the Respondent denies that the in-
formation requested by the Union is necessary and rel-
evant, asserting that some or all of that information is
not relevant or is otherwise confidential.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).We find that the Respondent also has not raised anyissue warranting a hearing with respect to the Union's
information request. The Respondent contends that the
General Counsel's Motion for Summary Judgment on
the information allegation should be denied inasmuch
as the Union's request referred to ``all'' employees
rather than just unit employees, and was therefore
overbroad, and because the request sought the home
addresses of employees, which, it asserts, is private in-
formation protected by the right of privacy.2We findthe Respondent's contentions in this regard without
merit. The Union sought the following information
from the Respondent:(1) List of all employees with home addresses;(2) Seniority dates of all employees;
(3) Rate of pay of all employees;
(4) List of all classifications, including the min-imum and maximum rate range;(5) Minimum and Maximum wages per hourand the rate range of each employee and also, the
method of progression;(6) A copy of the insurance plan (including theamount the Company pays and the amount the
employee pays);(7) The number of paid holidays in effect atyour plant;(8) Pension Plan or Severance Plan, if any;
(9) Requirements and amount of vacation;
(10) Incentive Plan, if any;
(11) Night shift premium;
(12) Any other benefit or privilege that youremployees now receive.It is well established that the foregoing type of wageand employment information sought by the Union, in-
cluding unit employees' home addresses, is presump-
tively relevant for purposes of collective bargaining
and must be furnished on request.3Further, even if theUnion's use of the word ``all'' without further expla-
nation could be construed as requesting information re-
garding nonunit as well as unit employees, this would
not justify the Respondent's blanket refusal to comply
with the Union's request. It is well established that an
employer may not simply refuse to comply with an
ambiguous or overbroad information request, but must
request clarification or comply with the request to the
extent it encompasses necessary and relevant informa-
tion.4 109U.S. FAMILY CARE SAN BERNARDINOAccordingly, we grant the General Counsel's Motionfor Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, is now, and has been at all timesmaterial, a corporation duly organized under and exist-
ing by virtue of the laws of the State of Delaware,
with an office and place of business located in San
Bernardino, California, where it is engaged in provid-
ing turnkey facilities and support services to medical
professionals. The Respondent, in the course and con-
duct of its business operations, annually supplies serv-
ices valued in excess of $50,000 directly to customers
located outside the State of California. We find that
the Respondent is an employer engaged in commerce
within the meaning of Section 2(6) and (7) of the Act
and that the Union is a labor organization within the
meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held September 9, 1993, theUnion was certified on April 29, 1994, as the collec-
tive-bargaining representative of the employees in the
following appropriate unit:Included: All full-time and regular part-time em-ployees employed by the Employer in the pa-
tient services, nursing and radiology depart-
ments, the administrative aide and the PBX op-
erator at 2150 Waterman Avenue, San
Bernardino, California.Excluded: All other employees including ophthal-mology employees, professional employees,
guards and supervisors, as defined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainSince about May 16, 1994, the Union has requestedthe Respondent to bargain and to furnish relevant and
necessary information and, since May 26, 1994, the
Respondent has refused. We find that this refusal con-
stitutes an unlawful refusal to bargain in violation of
Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy refusing on and after May 26, 1994, to bargainwith the Union as the exclusive collective-bargaining
representative of employees in the appropriate unit and
to furnish the Union requested necessary and relevant
information, the Respondent has engaged in unfair
labor practices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7) ofthe Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement. We shall also order
the Respondent to furnish the Union the relevant and
necessary information requested.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date that the
Respondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Pacific Physicians Services, Inc. d/b/a
U.S. Family Care San Bernardino, San Bernardino,
California, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Refusing to bargain with Miscellaneous Ware-housemen, Drivers and Helpers, Local 986, Inter-
national Brotherhood of Teamsters, AFL±CIO as the
exclusive bargaining representative of the employees in
the bargaining unit, and refusing to furnish the Union
information that is relevant and necessary to its role as
the exclusive bargaining representative of the unit em-
ployees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit and, if an understanding is reached,
embody the understanding in a signed agreement:Included: All full-time and regular part-time em-ployees employed by the Employer in the pa-
tient services, nursing and radiology depart-
ments, the administrative aide and the PBX op-
erator at 2150 Waterman Avenue, San
Bernardino, California.Excluded: All other employees including ophthal-mology employees, professional employees,
guards and supervisors, as defined in the Act. 110DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(b) On request, furnish the Union information that isrelevant and necessary to its role as the exclusive rep-
resentative of the unit employees.(c) Post at its facility in San Bernardino, California,copies of the attached notice marked ``Appendix.''5Copies of the notice, on forms provided by the Re-
gional Director for Region 31 after being signed by the
Respondent's authorized representative, shall be posted
by the Respondent immediately upon receipt and main-
tained for 60 consecutive days in conspicuous places
including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by
the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.(d) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with MiscellaneousWarehousemen, Drivers and Helpers, Local 986, Inter-
national Brotherhood of Teamsters, AFL±CIO as the
exclusive representative of the employees in the bar-
gaining unit, and WEWILLNOT
refuse to furnish theUnion information that is relevant and necessary to its
role as the exclusive bargaining representative of the
unit employees.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union as theexclusive representative of the employees in the fol-
lowing appropriate unit on terms and conditions of em-
ployment, and if an understanding is reached, embody
the understanding in a signed agreement:Included: All full-time and regular part-time em-ployees employed by the Employer in the pa-
tient services, nursing and radiology depart-
ments, the administrative aide and the PBX op-
erator at 2150 Waterman Avenue, San
Bernardino, California.Excluded: All other employees including ophthal-mology employees, professional employees,
guards and supervisors, as defined in the Act.WEWILL
, on request, furnish the Union informationthat is relevant and necessary to its role as the exclu-
sive representative of the unit employees.PACIFICPHYSICIANSSERVICES, INC.D/B/AU.S. FAMILYCARESANBERNARDINO